775 N.W.2d 793 (2009)
CITIZENS INSURANCE COMPANY OF AMERICA, Plaintiff-Counter-Defendant-Appellee,
v.
FRANCIS LADI, Laura Wilson, Mark Sokolowski and Lisa Sokolowski, Charles Cradduck and Diana Cradduck, Deborah Yager, Mark Yager Estate, Megan Yager, Mark Yager, Katie Yager, Emily Yager, Marcella Yager, Tadeusz Dobrowolski, Janet Dobrowolski, Christopher Dobrowolski, Adam Dobrowolski, Kyle Dobrowolski, Richard Davis, Second Chance, Fireworks North, Inc, Michael Jay, Glenn Crawford, Lawrence Grise and Dennis Halverson, Defendants, and
Auto Owners Insurance Co, Intervening-Counter-Plaintiff-Appellant.
Docket No. 139583. COA No. 283557.
Supreme Court of Michigan.
December 21, 2009.

Order
On order of the Court, the application for leave to appeal the July 21, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.